EXHIBIT 10.1

 

Employment and Confidentiality Agreement

 

This Employment and Confidentiality Agreement (the “Agreement”) is made between
First Bank of Beverly Hills (the “Bank”), a state chartered bank, and Joseph W.
Kiley, III (the “Employee”). The Bank is an affiliate of Beverly Hills Bancorp,
Inc. a Delaware corporation (the “Company”).

 

Accordingly, on the basis of the representations, warranties, and covenants
contained in this Agreement, the parties agree as follows effective as of
January 1, 2006 (the “Effective Date”):

 

1. ARTICLE 1 – EMPLOYMENT AND TERM

 

  1.1. The Bank earlier notified Employee that it was not renewing Employee’s
employment under the terms of the Employment, Confidentiality and Contingent
Severance Agreement dated January 1, 2003 (the “Severance Agreement”).
Accordingly, Employee’s employment pursuant to that Severance Agreement will
expire December 31, 2005. Notwithstanding the fact that the Bank and Employee
are entering into a new employment relationship pursuant to this Agreement, the
pay and benefits Employee is to receive under the terms of the Severance
Agreement pursuant to Section 4.2(b) and (c) thereof shall not be impacted or
otherwise affected by Employee’s entering into this Agreement with the Bank and
Employee shall begin to receive the pay and benefits outlined in the Severance
Agreement as a result of the Bank’s non-renewal of the Severance Agreement
commencing on January 1, 2006. Likewise, Employee’s entitlement to receive the
2004 continuous service bonus payments pursuant to the Amended 2004 Annual
Incentive Award Plan is not altered by this Agreement and thus payable on
January 1, 2006.

 

  1.2. Term. The term of employment under this Agreement shall commence on the
Effective Date, and shall continue for a period of twelve (12) months
thereafter. Either the Bank or Employee may terminate the employment
relationship under this Agreement at any time, with or without reason, upon
thirty (30) days notice to the other. If the Bank provides thirty (30) days
notice to terminate the employment relationship, then it will have no further
obligation to pay Employee his salary through the remainder of the term of this
Agreement. The Bank may, at its option, offer to continue the employment
relationship under this Agreement for an additional 6 month term, upon written
notice to Employee.

 

2. ARTICLE 2 – DUTIES OF THE EMPLOYEE

 

  2.1.

Position and Duties. The Bank will employ the Employee as its President and
Chief Executive Officer, and Employee accepts such employment, on the terms and
conditions set forth in this Agreement. Employee will undertake and

 

Page 1



--------------------------------------------------------------------------------

 

perform all duties as required of the position. Employee will render such
services and perform such duties and acts in connection with any aspect of the
Bank’s business as may be lawfully required by the management or the Board of
Directors of the Bank. Employee shall perform the services contemplated herein
faithfully, diligently, to the best of Employee’s ability, and in the best
interests of the Bank. Employee will also devote his full and exclusive business
time and efforts in rendering such services and to the extent of his authority
will endeavor to ensure that the Bank is in compliance with all laws, rules,
regulations and policies applicable to the Bank. The Employee shall, at all
times, adhere to and obey any and all written internal rules and regulations
governing the conduct of the Bank’s employees as established and modified from
time to time.

 

  2.2. Exclusive Services. During his employment by the Bank, the Employee shall
not, without the express prior written consent of the Board of Directors of the
Bank, engage directly or indirectly in any outside employment or consulting of
any kind, whether or not the Employee receives remuneration for such services.
Further, the Employee shall not engage in any activity that would impair the
Employee’s ability to act and exercise judgment in the best interest of the
Bank.

 

  2.3. Subpoenas; Cooperation in Defense of the Bank. If the Employee, during
employment or thereafter, is served with any subpoena or other compulsory
judicial or administrative process calling for production of confidential
information or if the Employee is otherwise required by law or regulations to
disclose confidential information, the Employee will immediately, before making
any such production or disclosure, notify the Bank and provide it with such
information as may be necessary for the Bank to take such action as the Bank
deems necessary to protect its interests. The Employee agrees to cooperate
reasonably with the Bank, whether during employment or thereafter, in the
prosecution or defense of all threatened claims or actual litigation in which
the Bank is or may become a party, whether now pending or hereafter brought, in
which the Employee has knowledge of relevant facts or issues. The Employee shall
be reimbursed for reasonable expenses for travel time due to cooperating with
the prosecution or defense of any litigation for the Bank.

 

  2.4. Other Obligations. The Employee acknowledges that the Bank from time to
time may have agreements with other persons or with various governmental
agencies that impose obligations or restrictions on the Bank regarding
inventions or creative works made during the course of the Bank’s work under
such agreements, or that relate to the confidential nature of such work. The
Employee agrees to be bound by all such obligations and restrictions of which
the Employee is informed by the Bank and to take all action necessary to
discharge the obligations of the Bank thereunder.

 

Page 2



--------------------------------------------------------------------------------

3. ARTICLE 3 – COMPENSATION

 

  3.1. Base Salary. Employee will receive a base salary of $275,000.00 per year,
less applicable withholdings. This salary shall be payable semi-monthly in
accordance with the Bank’s regular payroll practices.

 

  3.2. Bank Employee Benefits. Employee will be entitled to participate in the
Bank’s employee benefit plans, including the Amended 2004 Annual Incentive Award
Plan or its successor, 401(k) savings plan, medical, dental, vision, long-term
disability, and short term disability benefits or insurance programs on the same
basis as any of those benefits or insurance programs are available generally to
other officers of similar position under the Bank’s then current personnel
policies. The Bank and the Company will not, without Employee’s written consent,
make any changes in Employee’s rights or benefits thereunder, except to the
extent such changes are made applicable to all executive-level Bank and Company
employees on a non-discriminatory basis. The Bank’s obligations to continue
coverage of these benefits under Section 4.2(c) of the above-referenced
Severance Agreement will be suspended during the period of time Employee
continues his employment pursuant to this Agreement. Upon the termination of
Employee’s employment pursuant to this Agreement, the Bank’s obligations under
Section 4.2(c) of the Severance Agreement will commence and continue under the
provisions stated therein.

 

  3.3. Vacation. Employee will be eligible to earn vacation time at a rate of
13.33 hours per month up to a total of 160 hours in the calendar year. Vacation
time not used in any calendar year may be carried forward, provided, however,
that, once the Employee has accrued 200 hours, Employee shall not be eligible to
accrue additional vacation time until he has taken one or more days of vacation.

 

  3.4. Reimbursement for Expenses. To the extent Employee incurs necessary and
reasonable business expenses in the course of his employment, the Bank will
reimburse Employee for such expenses, subject to the Bank’s then current
policies regarding reimbursement of such business expenses.

 

  3.5. Indemnity and Insurance. Employee shall receive all benefits and
privileges to which the Employee is entitled by law or pursuant to the Bylaws of
the Bank or the Company.

 

  3.6. 2005 Bonus Payment. Employee will be eligible to receive a 2005 bonus in
the amount of $175,000.00 pursuant to the Amended 2004 Annual Incentive Award
Plan approved by the Board on February 4, 2005. Said bonus payment will be made
to Employee on or before March 15, 2006.

 

  3.7.

Continuous Service Bonus Eligibility. Employee will be eligible to receive a
continuous service bonus in the amount of $75,000.00 if Employee remains
employed through June 30, 2006. If the Bank terminates Employee’s employment
pursuant to this Agreement at any time prior to June 30, 2006, Employee will
remain eligible to receive this continuous service bonus payment. Should
Employee terminate his employment relationship with the Bank prior to

 

Page 3



--------------------------------------------------------------------------------

 

June 30, 2006, Employee will forfeit his eligibility for the continuous service
bonus payment. If Employee is terminated for “cause” as defined in Section 4.1
of this Agreement prior to June 30, 2006, then Employee is not entitled to and
forfeits his eligibility for the continuous service bonus set forth in this
Section 3.7. If Employee remains employed with the Bank after June 30, 2006,
then, at the Bank’s Board of Directors’ sole discretion, Employee may be
provided a Bonus Opportunity in addition to the bonus mentioned in this
Section 3.7 as provided in Section 3.2.

 

4. ARTICLE 4 – TERMINATION FOR CAUSE

 

  4.1 Termination for Cause. Termination for cause shall mean termination
because of Employee’s incompetence, personal dishonesty, willful misconduct, any
breach of fiduciary duty involving personal profit, habitual neglect of duties,
intentional failure to perform stated duties, willful violation of any material
law, rule or regulation, order or material breach of any employment policy of
the Bank or any material breach of any provision of this Agreement. Written
notice delivered to Employee is a prerequisite to Termination for Cause and such
termination shall be effective on the delivery date of the written notice.
Employee shall have the right to receive compensation or other benefits which
have already vested or been earned as of the date of notice of Termination for
Cause, unless expressly prohibited by the terms of any plan, program or
agreement governing such compensation or benefits. Employee shall receive no
other compensation or severance pay in the event of Termination for Cause.

 

5. ARTICLE 5 – CONFIDENTIALITY AND NON-SOLICITATION

 

  5.1.

Non-disclosure of Confidential and Trade Secret Information. Employee
acknowledges that, in the course of employment with the Bank, Employee will have
access to and learn confidential information. Confidential information includes
but is not limited to information about the Bank’s borrowers and clients, the
terms and conditions under which the Bank or its affiliates deal with borrowers
and clients, pricing information for the purchase or sale of assets, financing
and securitization arrangements, research materials, manuals, computer programs,
formulas analyzing assets portfolios, techniques, data, marketing plans and
tactics, technical information, lists of asset sources, the processes and
practices of the Bank and related companies, information contained in electronic
or computer files, financial information, salary and wage information, and other
information that is designated by the Bank or its affiliates as confidential or
that Employee knows or should know is confidential information provided by third
parties that the Bank or its affiliates are obligated to keep confidential and
all other proprietary information of the Bank or its affiliates. Employee
acknowledges that all confidential information is and shall continue to be the
exclusive property of the Bank or its affiliates, whether or not prepared in
whole or in part by the Employee and whether or not disclosed to or entrusted to
the Employee in connection with employment by the Bank. Employee agrees not to

 

Page 4



--------------------------------------------------------------------------------

 

disclose confidential information, directly or indirectly, under any
circumstances or by any means, to any third persons without the prior written
consent of the Bank. Employee agrees that he will not copy, transmit, reproduce,
summarize, quote, or make any commercial or other use whatsoever of confidential
information, except as may be necessary to perform work done by Employee for the
Bank. Employee agrees to exercise the highest degree of care in safeguarding
confidential information against loss, theft or other inadvertent disclosure and
agrees generally to take all steps necessary or requested by the Bank to ensure
maintenance of the confidentiality of the confidential information. Employee
agrees in addition to the specific covenants contained herein to comply with all
of the Bank’s policies and procedures, as well as all applicable laws, for the
protection of confidential information.

 

  5.2. Exclusions. Section 5.1 shall not apply to the following information:
(a) information now or hereafter voluntarily disseminated by the Bank to the
public or which otherwise becomes part of the public domain through lawful
means; (b) information already known to the Employee as documented by written
records which predate Employee’s employment with the Bank; (c) information
subsequently and rightfully received from third parties and not subject to any
obligation of confidentiality; or (d) information independently developed by
Employee after termination of his employment.

 

  5.3. Confidential Proprietary and Trade Secret Information of Others. Employee
represents that he has disclosed to the Bank any agreement to which Employee is
or has been a party regarding the confidential information of others and
Employee understands that Employee’s employment by the Bank will not require
Employee to breach any such agreement. Employee will not disclose such
confidential information to the Bank nor induce the Bank to use any trade secret
proprietary information received from another under an agreement or
understanding prohibiting such use or disclosure.

 

  5.4. Non-solicitation of Employees. During the period of twelve (12) months
after termination of this Agreement, Employee shall not directly or indirectly
solicit for employment or for independent contractor work any employee of the
Bank or the Company, and shall not encourage any such employee to leave the
employment of the Bank or the Company.

 

  5.5. Company to Benefit from Provisions. To the extent any provisions of this
Article 5 relates in any way to confidential information and trade secrets of
the Company, then the obligations of Employee set forth in this Article 5 shall
also extend to the Company and inure to its benefit.

 

6. ARTICLE 6 – BANK’S OWNERSHIP IN EMPLOYEE’S WORK

 

  6.1.

Bank’s Ownership. The Employee agrees that all inventions, discoveries,
improvements, trade secrets, formulas, techniques, mask works, processes, and

 

Page 5



--------------------------------------------------------------------------------

 

know-how, whether or not patentable, and whether or not reduced to practice,
that are conceived or developed during the Employee’s employment with the Bank,
either alone or jointly with others, or relating to the Bank or to the banking
industry shall be owned exclusively by the Bank, and the Employee hereby assigns
to the Bank all Employee’s right, title, and interest in all such intellectual
property. The Employee agrees that the Bank shall be the sole owner of all
rights pertaining thereto, including but not limited to domestic and foreign
patents or other rights pertaining thereto, and further agrees to execute all
documents that the Bank reasonably determines to be necessary or convenient for
use in applying for, prosecuting, perfecting, or enforcing patents or other
intellectual property rights, including the execution of any assignments,
patents applications, or other documents that Bank may reasonably request. The
Employee shall claim no interest in any inventions, copyrighted material, mask
works, patents, or patent applications unless the Employee demonstrates that any
such invention, copyrighted material, mask, work, patent, or patent application
was developed before he began any employment with the Bank. This provision is
intended to apply only to the extent permitted by applicable law.

 

  6.2. Statutory Limitation on Assignment. The Employee understands that the
Bank is hereby advising the Employee that any provision in this Agreement
requiring the Employee to assign rights in any invention does not apply to an
invention that qualifies fully under the provisions of Section 2870 of the
California Labor Code. That Section provides, as follows:

 

  (a) Any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information, except for those inventions
that either:

 

  (1) Relate at the time of conception or reduction to practice of the invention
to the employer’s business, or actual or demonstrably anticipated research or
development of the employer; or

 

  (2) Result from any work performed by the employee for the employer.

 

  (b) To the extent a provision in an employment agreement purports to require
an employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.

 

By signing this Agreement, the Employee acknowledges that this paragraph shall
constitute written notice of the provisions of Section 2870.

 

Page 6



--------------------------------------------------------------------------------

  6.3 Ownership of Records. Any written record that the Employee may maintain of
inventions, discoveries, improvements, trade secrets, formulae, processes, or
know-how, whether or not patentable and whether or not reduced to practice, and
any such records relating to original works of authorship or mask works made by
the Employee, alone or jointly with others, in the course of the Employee’s
employment with the Bank shall remain the property of the Bank. The Employee
shall furnish the Bank any and all such records immediately upon request.

 

  6.4 Ownership of Records. If the Employee, during employment with the Bank, is
engaged in or associated with the planning or implementation of any project,
program, or venture involving the Bank and any third parties, all rights in the
project, program, or venture shall belong to the Bank, and the Employee shall
not be entitled to any interest therein or to any commission, finder’s fee, or
other compensation in connection therewith other than the salary to be paid to
the Employee as provided in this Agreement.

 

  6.5 Return of Bank’s Property and Materials. Upon termination of employment
with the Bank, Employee shall deliver to the Bank all Bank property and
materials that are in the Employee’s possession or control, including all of the
information described as confidential information in Article 5 of this Agreement
and including all other information relating to any inventions, discoveries,
improvements, trade secrets, formulae, processes, know-how, original works of
authorship, or mask works of the Bank.

 

  6.6 Company to Benefit from Provisions. To the extent any provisions of this
Article 6 relates in any way to information, property, rights, projects,
ventures, or inventions of the Company, then the obligations of Employee set
forth in this Article 6 shall also extend to the Company and inure to its
benefit.

 

7. ARTICLE 7 – DISPUTE RESOLUTION AGREEMENT

 

  7.1 In the event of any dispute, claim or controversy between the Bank and
Employee, both parties agree to initially submit such dispute, claim or
controversy to non-binding mediation, by a mediator mutually agreed upon by the
Bank and Employee. The disputes, claims and controversies to be submitted to
mediation include, but are not limited to, claims arising from the California
Constitution; Title VII of the Civil Rights Act of 1964 (42 U.S.C. §2000e); the
California Fair Employment and Housing Act (Cal.Govt. Code §12900 et seq.); the
Americans with Disabilities Act; the Age Discrimination in Employment Act (29
U.S.C. §§ 621-633a); the Older Workers’ Benefit Protection Act; and claims of
intentional infliction of emotional distress; breach of contract including but
not limited to this Agreement; breach of implied contract; or any other statute
or common law principle of similar effect.

 

  7.2

Either party may commence the non-binding mediation process called for in this
Dispute Resolution Agreement by providing written notice upon the

 

Page 7



--------------------------------------------------------------------------------

 

other party as set forth in paragraph 8.10 of this Agreement. The parties will
then agree to submit the claim to a mediator mutually agreed upon by the Bank
and Employee. The parties will cooperate with one another and with the
non-binding mediator, in selecting a mediator, and in scheduling the mediation.

 

  7.3 The Bank shall pay all of the fees and costs of the non-binding mediation
and will pay for its own attorney’s fees and will not request any fees or costs
from the Employee. Should the Employee retain legal counsel, the cost of such
legal counsel shall be the sole responsibility of the Employee.

 

  7.4 If the parties fail to resolve their dispute, claim or controversy in
non-binding mediation as set forth in paragraphs 7.1-7.3, above, then the Bank
and Employee agree to submit such dispute, claim or controversy to final and
binding arbitration, by an arbitrator or association mutually agreed upon by the
Bank and Employee. The disputes, claims and controversies to be submitted to
arbitration include, but are not limited to, claims arising from the California
Constitution; Title VII of the Civil Rights Act of 1964 (42 U.S.C. §2000e); the
California Fair Employment and Housing Act (Cal.Govt. Code §12900 et seq.); the
Americans with Disabilities Act; the Age Discrimination in Employment Act (29
U.S.C. §§ 621-633a); the Older Workers’ Benefit Protection Act; and claims of
intentional infliction of emotional distress; breach of contract including but
not limited to this Agreement; breach of implied contract; or any other statute
or common law principle of similar effect.

 

  7.5 Either party may commence the arbitration process called for in this
Dispute Resolution Agreement by first filing a demand upon the other party. The
parties will then agree to submit the claim to the arbitrator or association
mutually agreed upon by the Bank and Employee. Thereafter, the demand shall be
filed with the arbitrator or association mutually agreed upon. The arbitration
will be conducted in accordance with provisions set forth by such individual or
organization, that are in effect at the time of filing the demand for
arbitration. The parties will cooperate with one another and with the arbitrator
or association, in selecting an arbitrator, and in scheduling the arbitration
proceedings. The arbitrator will issue a written award discussing the facts and
the law. The arbitrator shall have the authority to provide for all types of
relief that would otherwise be available in court.

 

  7.6 For purposes of the arbitration, the parties are entitled to file
responsive pleadings, cross complaints, demurrers, motions to strike, motions
for summary judgment and motions for judgment on the pleadings pursuant to the
California Rules of Civil Procedure Code and the California Evidence Code. The
parties are entitled to conduct discovery pursuant to the California Code of
Civil Procedure.

 

  7.7 The Bank shall pay all of the fees and costs of the arbitration and will
pay for its own attorney’s fees and will not request any fees or costs from the
Employee. Should the Employee retain legal counsel, the cost of such legal
counsel shall be the sole responsibility of the Employee.

 

Page 8



--------------------------------------------------------------------------------

  7.8 Employee Acknowledgment. By initialing in the space below you are agreeing
to have all disputes, claims or controversies arising out of or relating to your
employment decided by neutral arbitration, and you are giving up any rights you
might possess to have those matters litigated in court or jury trial. By
initialing in the space below you are giving up your judicial right to appeal.
If you refuse to submit to arbitration after agreeing to this provision, you may
be compelled to arbitrate under federal or state law. Your agreement to this
arbitration provision is voluntary.

 

I have read and understand the foregoing and agree to submission of all
disputes, claims or controversies arising out of or relating to this agreement
to neutral arbitration in accordance with this agreement.

 

                 

EMPLOYEE

     

THE BANK

 

  7.9 Employee has been advised to seek the advice of an attorney regarding the
legal effect of this agreement prior to signing it. The Employee specifically
acknowledges that the Employee is entering into this agreement voluntarily and
has not been coerced into signing the agreement.

 

8. ARTICLE 8 – MISCELLANEOUS

 

  8.1 Severable Provisions. The provisions of this Agreement are separate and
distinct, and if any provisions are determined to be unenforceable, in whole or
in part, the remaining provisions, and the enforceable parts of any partially
unenforceable provisions, shall nevertheless be enforceable.

 

  8.2 Indemnification. The Bank and Employee are entering into an
indemnification agreement in the form attached hereto as Exhibit “A.” Any
payments made to Employee pursuant to such indemnification agreement are subject
to and conditioned upon compliance with 12 C.F.R. Section 545.121, and any rules
or regulations promulgated thereunder.

 

  8.3 Successors and Assigns. The Bank shall require any successor or assignee,
whether direct or indirect, by purchase, merger, consolidation, or otherwise to
all or substantially all of the business or assets of the Bank to expressly
assume and agree to perform in writing this Agreement in the same manner and to
the same extent that the Bank would be required to perform it if no such
succession or assignment had taken place. This Agreement shall inure to the
benefit of and be binding upon the Bank, its successors and assigns, and upon
the Employee and his heirs, executors, administrators and legal representatives.
No party to this Agreement may delegate its or his duties hereunder without the
prior written consent of the other parties to this Agreement.

 

Page 9



--------------------------------------------------------------------------------

  8.4 Governing Law. California law shall in all respects govern the validity,
construction, and interpretation of this Agreement.

 

  8.5 Source of Payments. All payments provided in this Agreement shall be
timely paid in cash or check from the general funds of the Bank. The Company,
however, unconditionally guarantees payment and provision of all amounts and
benefits due hereunder to Employee and, if such amounts and benefits due from
the Bank are not timely paid or provided by the Bank, such amounts and benefits
shall be paid or provided by the Company.

 

  8.6 Incorporation by Reference of Relevant Regulatory Law. This Agreement
incorporates by reference all applicable regulatory law, including but not
limited to 12 U.S.C. section 1828(k) and any regulations promulgated under it;
12 U.S.C. section 1818(e); and 12 C.F.R. section 563.39(b); and all replacement
statutes and regulations.

 

  8.7 Integration. This Agreement, including any documents expressly
incorporated into it by the terms of this Agreement, constitute the entire
agreement between the parties and supersedes all prior oral and written
agreements, understandings, negotiations, and discussions relating to the
subject matter of this Agreement. With this Agreement the parties rescind any
previous employment agreements or arrangements between themselves.

 

  8.8 No Oral Modification. Any supplement, modification, waiver, or
cancellation of this Agreement is valid only if it is set forth in a writing
signed by both parties.

 

  8.9 No Waiver. The waiver of any provision of this Agreement shall not
constitute a waiver of any other provision and, unless otherwise stated, shall
not constitute a continuing waiver.

 

  8.10 Notices. Any notices required under this Agreement shall be in writing
and shall be deemed to have been given (i) if personally delivered, when so
delivered, (ii) if mailed, one week after having been placed in the U.S. mail,
registered or certified, postage prepaid, addressed to the party to whom it is
directed at the address listed below, or (iii) if given by facsimile, when the
notice is transmitted to the facsimile number specified below, and confirmation
is received:

 

If to the Bank:

 

23901 Calabasas Road, Suite 1050

Calabasas, CA 91302

Attention: Chairman, Compensation Committee

With a copy to the Chairman of the Board

Telephone: (818) 223-5474

Facsimile: (818) 223-5487

 

Page 10



--------------------------------------------------------------------------------

If to Employee:

 

Joseph W. Kiley, III

14734 Valley Vista Boulevard

Sherman Oak, CA 91403

Telephone: (818) 783-4334

Facsimile: (818) 783-4523

 

9. ARTICLE 9 – ADVICE OF COUNSEL

 

Each party acknowledges that it has had an opportunity to negotiate, carefully
consider, and receive the advice of any attorney of its own choosing on the
terms of this Agreement before signing it. To the extent that any party does not
seek the advice of an attorney, it knowingly and freely waives such a right.

 

ACCEPTED AND AGREED TO:

     

ACCEPTED AND AGREED TO:

THE BANK

     

EMPLOYEE

Date: December 21, 2005.

     

Date: December 21, 2005.

By

 

/s/ Larry B. Faigin

     

By

 

/s/ Joseph W. Kiley, III

   

Larry B. Faigin

         

Joseph W. Kiley, III

   

Executive Vice President

First Bank of Beverly Hills

           

 

Page 11